Citation Nr: 0733093	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO. 05 17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a bilateral ear 
disorder, including hearing loss. 

2. Entitlement to service connection for residuals of 
gangrene of the legs. 

3. Entitlement to service connection for residuals of 
bilateral trenchfoot and frostbite.



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel







INTRODUCTION

The veteran had active service from May 1945 to April 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefits sought on 
appeal

The issue of entitlement to service connection for residuals 
of bilateral trenchfoot and frostbite will be addressed in 
the REMAND portion of this decision.


FINDINGS OF FACT

1. The veteran is not currently shown to have a bilateral ear 
disorder, including hearing loss.

2. The veteran is not shown to have residuals of gangrene of 
the legs.


CONCLUSIONS OF LAW

1. Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

2. Residuals of bilateral trenchfoot and frostbite were not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007). The notification obligation in this 
case was accomplished by way of letters from the RO to the 
veteran dated in July 2003, February 2004 and June 2005. The 
RO also provided assistance to the veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case. 

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The Board notes that although the veteran's service medical 
records were received in September 1948, shortly after his 
discharge from active military service, the National 
Personnel Records Center has reported that service records 
dated within the veteran's period of active duty were stored 
in an area damaged by a 1973 fire. Thus, in February 2004, 
the veteran was advised of alternative sources of information 
that may substantiate his claim, in accordance with Dixon v. 
Derwinski, 3 Vet. App. 261 (1992). 

Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal. 








The veteran contends that his hearing was damaged due to 
exposure to gunfire during service. The veteran also contends 
that he was hospitalized in Germany following a jeep accident 
and that his gangrene started following that accident. 
Therefore, he argues that service connection is warranted for 
these disorders.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may 
also be granted for certain chronic diseases, such as 
sensorineural high frequency hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. That an injury incurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. 

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus or 
a relationship between a current disability and the inservice 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).



As an initial matter, although the veteran's military 
occupational specialty was infantryman, the veteran did not 
serve in combat. His report of separation from the Armed 
forces indicates that he enlisted in May 1945 (i.e., after 
hostilities in the European Theater of operations ended the 
previous month), and that he arrived in Europe on March 3, 
1946. This finding is significant, because the presumptive 
provisions of 38 U.S.C.A § 1154(b) do not apply to the 
veteran's account of having sustained acoustic trauma while 
in service.  See 38 U.S.C.A § 1154(b) (Providing in substance 
that in the case of veterans of combat, VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service- connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary); see 38 C.F.R. § 3.304(d).

The record includes a report of the physical examination 
performed in March 1947 in connection with his separation 
from service. That examination report contains no evidence of 
any ear disorder, including hearing loss. No defects were 
listed for the ears and the veteran's hearing for whispered 
voice was described as 15/15 bilaterally. The examination 
report indicates that the veteran had been treated for a skin 
infection of the left leg in December 1946 for a period of 
one week. An examination noted healing impetigo of the left 
leg.

Medical records dated following separation from service 
similarly do not contain any evidence of any disorder of the 
ears, including hearing loss. Nor do those records contain 
any evidence of, or history of, gangrene of the legs. In 
addition, those records contain no evidence of any residuals 
of the left leg impetigo noted at the time of the veteran's 
separation from service.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claims for service 
connection for hearing loss and residuals of gangrene of the 
legs. While the veteran may have been exposed to loud noise 
during service (although not gunfire as would be expected in 
a combat environment) and that he was involved in a jeep 
accident as he has contended, there is no evidence of any 
current disorder of the ears, including hearing loss, or 
residuals of gangrene of the legs. Therefore, even assuming 
these events occurred to the veteran as he has related, there 
is no evidence that the veteran has residual disability 
attributable to these service incidents. 

It is well-settled that the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability - 
the first prong of a successful claim of service connection. 
In the absence of proof of a present disability, there is no 
valid claim presented. See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992). By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations." 38 C.F.R. § 4.1; see Davis 
v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing 
with approval VA's definition of "disability" in 38 C.F.R. 
§ 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

The veteran was advised of the need to submit medical 
evidence demonstrating the presence of the claimed disorders 
and of a nexus between current disorders and service by way 
of letters from the RO to him, but he has failed to do so. A 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence of the claimed disorders 
and of a relationship between current disorders and an 
injury, disease or event in service. While the veteran is 
clearly of the opinion that he has a bilateral ear disorder, 
including hearing loss and residuals of gangrene of the legs 
that are related to service, as a lay person, the veteran is 
not competent to offer an opinion that requires specialized 
training, such as a medical diagnosis or the etiology of a 
medical disorder. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). Accordingly, the Board concludes that service 
connection for a bilateral ear disorder, including hearing 
loss and residuals of gangrene of the legs is not 
established. 


ORDER

Service connection for a bilateral ear disorder, including 
hearing loss, is denied.

Entitlement to service connection for residuals of gangrene 
of the legs is denied.


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the claim for service 
connection for residuals of bilateral trenchfoot and 
frostbite. In this regard, a March 2004 statement from David 
Long, DPM, relates that he had seen the veteran for many 
years time and that he had developed a very thick and painful 
dystrophic nail due to a frostbite injury many years ago. 
However, contemporaneous treatment records of Dr. Long's 
treatment of the veteran are not associated with the claims 
file. Although the veteran's service medical records appear 
to be on file, given Dr. Long's report, VA's duty to assist 
under the facts and circumstances of this case extends to 
obtaining treatment records from Dr. Long.

This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the veteran 
will be notified when further action on his part is required. 
Accordingly, this case is REMANDED for the following actions:

1. After obtaining the necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file treatment records pertaining 
to the veteran from David Long, DPM.

2. After the development of the first 
paragraph has been completed, the RO 
should review the evidence and determine 
whether there was sufficient medical 
evidence to decide the claim. If the RO 
determines that there is insufficient 
medical evidence to decide the claim, the 
veteran should be afforded a VA 
examination or a medical opinion should 
be obtained in order to address the 
medical questions presented.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence. If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
until he is notified.



	           ______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


